9/22/2020    Case 1:20-cv-11730-RGS Case Details - Massachusetts
                                     Document       3-3 FiledTrial Court 4
                                                                 09/23/20  Page 1 of 3
 1684CR00784 Commonwealth vs. Prats Diaz, Angel

  Case Type:
  Indictment
  Case Status:
  Open
  File Date
  10/20/2016
  DCM Track:
  B - Complex
  Initiating Action:
  COCAINE, TRAFFICKING IN, 36 GRAMS OR MORE, LESS THAN 100 GRAMS c94C §32E(b)
  Status Date:
  10/25/2016
  Case Judge:

  Next Event:




   All Information   Party   Charge   Event    Tickler   Docket   Disposition


     Party Information
     Massachusetts Attorney General
     - Prosecutor
      Alias                                                   Party Attorney
                                                              Attorney
                                                              Kwon, Esq., Gina K
                                                              Bar Code
                                                              669800
                                                              Address
                                                              Office of the Attorney General
                                                              One Ashburton Place
                                                              19th Floor
                                                              Boston, MA 02108
                                                              Phone Number
                                                              (617)727-2200
                                                                                                                                                More Party Information

     Prats Diaz, Angel
     - Defendant
      Alias                                                   Party Attorney
                                                              Attorney
                                                              Anthony, Esq., Paul J
                                                              Bar Code
                                                              630872
                                                              Address
                                                              Law Office of Paul J. Anthony
                                                              426 Main St
                                                              Suite 1
                                                              Stoneham, MA 02180
                                                              Phone Number
                                                              (781)438-0555
                                                                                                                                                More Party Information




     Party Charge Information
     Prats Diaz, Angel
     - Defendant
      Charge # 1:
       94C/32E/B-2 - Felony       COCAINE, TRAFFICKING IN, 36 GRAMS OR MORE, LESS THAN 100 GRAMS c94C §32E(b)
     Original Charge                                                                  Charge Disposition
     94C/32E/B-2 COCAINE, TRAFFICKING IN, 36 GRAMS OR MORE, LESS                      Disposition Date
     THAN 100 GRAMS c94C §32E(b) (Felony)                                             Disposition
     Indicted Charge                                                                  09/26/2017
                                                                                      Nolle Prosequi
     Amended Charge




     Events
     Date                        Session                   Location                        Type                         Event Judge              Result
     10/25/2016 09:00 AM         Magistrate's Session      BOS-7th FL, CR 705 (SC)         Arraignment                  Medeiros, Lisa B         Held as Scheduled
     12/01/2016 09:30 AM         Magistrate's Session      BOS-7th FL, CR 705 (SC)         Pre-Trial Conference         Curley, Edward J         Held as Scheduled
     01/05/2017 09:30 AM         Magistrate's Session      BOS-7th FL, CR 705 (SC)         Pre-Trial Conference                                  Held as Scheduled
     02/13/2017 09:30 AM         Criminal 1                BOS-7th FL, CR 704 (SC)         Pre-Trial Hearing                                     Not Held
     02/23/2017 09:30 AM         Criminal 1                BOS-7th FL, CR 704 (SC)         Pre-Trial Hearing            Tochka, Hon. Robert N    Held as Scheduled
     03/27/2017 09:30 AM         Criminal 1                BOS-7th FL, CR 704 (SC)         Lobby Conference             Tochka, Hon. Robert N    Held as Scheduled
     07/21/2017 02:00 PM         Criminal 7                BOS-9th FL, CR 907 (SC)         Final Pre-Trial Conference                            Canceled


www.masscourts.org/eservices/;jsessionid=EBF1F5FC3BFE17190EB8B262E9CAC135?x=P0JoxnMXzowgOmr46vbUYpAZhv50Fak-lnf4AcH76M9Q8j…                                              1/3
9/22/2020                  Case 1:20-cv-11730-RGS Case Details - Massachusetts
                                                  Document        3-3 FiledTrial Court 4
                                                                               09/23/20  Page 2 of 3
    Date                         Session                    Location                      Type                                 Event Judge                   Result
    08/08/2017 09:00 AM          Criminal 7                 BOS-9th FL, CR 907 (SC)       Jury Trial                                                         Canceled
    08/08/2017 09:30 AM          Criminal 1                 BOS-7th FL, CR 704 (SC)       Conference to Review Status                                        Held as Scheduled
    12/21/2017 09:30 AM          Criminal 1                 BOS-7th FL, CR 704 (SC)       Conference to Review Status                                        Canceled




     Ticklers
    Tickler                                                    Start Date                Due Date                   Days Due                 Completed Date
    Pre-Trial Hearing                                          10/25/2016                03/09/2017                 135                      02/23/2017
    Final Pre-Trial Conference                                 10/25/2016                07/07/2017                 255                      03/27/2017
    Case Disposition                                           10/25/2016                07/21/2017                 269                      10/25/2016




     Docket Information
    Docket       Docket Text                                                                                                                                 File Ref   Image
    Date                                                                                                                                                     Nbr.       Avail.
    10/20/2016 Indictment(s) returned                                                                                                                        1
    10/20/2016 Commonwealth 's Motion for issuance of a summons . filed.                                                                                     2
    10/20/2016 Endorsement on Motion for issuance of a summons , (#2.0): ALLOWED
               and FILED.
    10/20/2016 Issued this date:

                 Summons to Defendant
                 Sent On: 10/20/2016 14:52:48
    10/25/2016 Attorney appearance
               On this date Paul J. Anthony, Esq. added as Appointed - Indigent Defendant for Defendant Angel Prats Diaz
               Appointment made for the purpose of Case in Chief by Judge Lisa B Medeiros.
    10/25/2016 Event Result: Deft comes into Court
               The following event: Arraignment scheduled for 10/25/2016 09:00 AM has been resulted as follows:
               Result: Held as Scheduled
               Appeared:
               Attorney    Anthony, Esq., Paul J.
               Defendant     Prats Diaz, Angel
               Attorney    Kwon, Esq., Gina Kim
               Medeiros, MAG - FTR
    10/25/2016 Defendant arraigned before Court.
    10/25/2016 Defendant waives reading of indictment
    10/25/2016 Plea of not guilty entered on all charges.
    10/25/2016 Bail set at $20,000.00 Surety, $2,000.00 Cash. Without Prejudice.
               Bail Warning Read. Said bail having been met, posted and verified ordered transferred from Chelsea District Ct 1614CR1634.
    10/25/2016 Court inquires of Commonwealth if abuse, as defined by G.L. c. 209A, § 1, is alleged to have occurred immediately prior to or in connection
               with the charged offense(s).
    10/25/2016 Court finds NO abuse is alleged in connection with the charged offense. G.L. c. 276, § 56A.
    10/25/2016 Defendant informed of right to request a drug exam. G.L. c. 111E, § 10
    10/25/2016 Commonwealth 's Notice of Appearance of ADA G. Kwon filed                                                                                     3
    10/25/2016 Commonwealth 's Statement of the case filed                                                                                                   4
    10/25/2016 Commonwealth 's Notice of Discovery I filed                                                                                                   5
    10/25/2016 Case assigned to:
               DCM Track B - Complex was added on 10/25/2016
    10/25/2016 Nolle Prosequi entered, case closed.
    12/01/2016 Event Result: Deft not in Court
               The following event: Pre-Trial Conference scheduled for 12/01/2016 09:30 AM has been resulted as follows:
               Result: Held as Scheduled
               Appeared:
               Attorney    Anthony, Esq., Paul J.
               Curley, MAG - FTR
    12/05/2016 Commonwealth 's Notice of Discovery II. filed.                                                                                                6
    01/03/2017 Commonwealth 's Notice of Discovery III. filed.                                                                                               7
    01/05/2017 Defendant Comes Into Court
               The following event: Pre-Trial Conference scheduled for 01/05/2017 09:30 AM has been resulted as follows:
               Result: Held as Scheduled
               E.Curley,MAG - G.Kwon,AAG - P.Anthony,Atty - FTR
    01/05/2017 Pre-trial conference report filed                                                                                                             8
    01/05/2017 Defendant 's Motion for Production of Police Reports                                                                                          9
               filed
    01/05/2017 Defendant 's Motion for Disclosure and Production of CI Records and Protocol                                                                  10
               filed
    01/05/2017 Defendant 's Motion for Disclosure and Production of Probation Records                                                                        11
               filed


www.masscourts.org/eservices/;jsessionid=EBF1F5FC3BFE17190EB8B262E9CAC135?x=P0JoxnMXzowgOmr46vbUYpAZhv50Fak-lnf4AcH76M9Q8j…                                                      2/3
9/22/2020                  Case 1:20-cv-11730-RGS Case Details - Massachusetts
                                                  Document        3-3 FiledTrial Court 4
                                                                               09/23/20  Page 3 of 3
    Docket        Docket Text                                                                                                      File Ref   Image
    Date                                                                                                                           Nbr.       Avail.
    01/17/2017 Commonwealth 's Notice of discovery filed.                                                                          12
    01/30/2017 Commonwealth 's Notice of fifth discovery, filed.                                                                   13
    02/10/2017 Commonwealth 's Notice of discovery VI, filed.                                                                      14
    02/13/2017 Not present
               Continued by agreement to 2-23-17 re PTH(J)
               Tochka, J. - G. Kwon, AAG. - FTR.
    02/23/2017 Deft Comes into Court
               Continued by agreement to 3/27/17 for Hearing re: Lobby/Plea in 1st

                  Tochka, J
                  P Anthony, ATTY
                  FTR
    02/23/2017 Commonwealth 's Certificate of Compliance filed                                                                     15
    03/13/2017 Commonwealth 's Notice of Discovery VII                                                                             16
               filed
    03/27/2017 Deft Comes into Court
               Cancel 7/21/17 and 8/8/17 Dates
               Continued by agreement to 8/8/17 for Hearing re: Status in 1st

                  Tochka, J
                  G Kwon, AAG
                  P Anthony, ATTY
                  FTR
    03/27/2017 Event Result:
               The following event: Jury Trial scheduled for 08/08/2017 09:00 AM has been resulted as follows:
               Result: Canceled
               Reason: By Court prior to date
    04/07/2017 Commonwealth 's Notice of discovery VIII. filed.                                                                    17
    05/16/2017 Commonwealth 's Notice of discovery IX. filed.                                                                      18
    08/08/2017 Comes into court
               Continued by agreement to 12-21-17 re status(J)
               Sullivan, J. - G. Kwon, AAG. - P. Anthony, Atty. - FTR.
    09/01/2017 Commonwealth 's Notice of Discovery X                                                                               19
               Filed
    09/25/2017 Offense Disposition::
               Charge #1 COCAINE, TRAFFICKING IN, 36 GRAMS OR MORE, LESS THAN 100 GRAMS c94C §32E(b)
                    On: 09/26/2017 Judge: Unassigned
                    By: Other Court Event Nolle Prosequi
    09/25/2017 Event Result:
               The following event: Conference to Review Status scheduled for 12/21/2017 09:30 AM has been resulted as follows:
               Result: Canceled
               Reason: Request of Commonwealth
    09/25/2017 Commonwealth files Nolle Prosequi as to count(s):                                                                   20

                  1 COCAINE, TRAFFICKING IN, 36 GRAMS OR MORE, LESS THAN 100 GRAMS c94C §32E(b)
                  (Probation Notified by Fax)




     Case Disposition
    Disposition                                                          Date                                         Case Judge
    Nolle Prosequi                                                       09/26/2017




www.masscourts.org/eservices/;jsessionid=EBF1F5FC3BFE17190EB8B262E9CAC135?x=P0JoxnMXzowgOmr46vbUYpAZhv50Fak-lnf4AcH76M9Q8j…                            3/3
